        Case 1:20-cr-02035-SAB    ECF No. 30    filed 02/24/21   PageID.69 Page 1 of 3



 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 3
                                                                   Feb 24, 2021
 4                                                                     SEAN F. MCAVOY, CLERK


 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                       No. 1:20-CR-02035-SAB-1
10         Plaintiff,
11         v.                                      ORDER GRANTING
12 JOVITA ELSIE COLWASH,                           UNOPPOSED MOTION FOR
13         Defendant.                              DISCOVERY PROTECTIVE
14                                                 ORDER
15         Before the Court is the parties’ Unopposed Motion for Discovery Protective
16 Order, ECF No. 29. Defendant is represented by Craig Webster and the
17 Government is represented by Michael Murphy. The motion was considered
18 without oral argument.
19         The parties agree and request that the Court enter a protective order,
20 specifying procedures to protect sensitive personal information and identifiers
21 contained in discovery. Specifically, the parties seek to prevent the improper
22 dissemination and use of social security numbers, dates of birth, birthplaces,
23 addresses, phone numbers, e-mail addresses, personal photographs, and other
24 sensitive information contained in audio or video recorded witness interviews and
25 statements. The Court finds good cause to grant the motion.
26 //
27 //
28 //
   ORDER GRANTING UNOPPOSED MOTION FOR DISCOVERY
   PROTECTIVE ORDER # 1
        Case 1:20-cr-02035-SAB   ECF No. 30    filed 02/24/21   PageID.70 Page 2 of 3



 1         Accordingly, IT IS HEREBY ORDERED:
 2         1.    The parties’ Unopposed Motion for Discovery Protective Order, ECF
 3 No. 29, is GRANTED.
 4         2.    Pursuant to the discovery obligations previously imposed by the
 5 Court, the United States is authorized to disclose discovery in its possession and
 6 any Protected Information contained therein. As used herein, “Protected
 7 Information” means the audio or video recordings of interviews or statements of
 8 the Defendant and/or witnesses containing sensitive personal information of the
 9 defendant and third parties, including, for example, identification information.
10         3.    The Protected Information and information therein may be used only
11 in connection with the litigation of this case and for no other purpose. The
12 discovery is now and will forever remain the property of the United States. At the
13 conclusion of the case, Defense Counsel will return the discovery to the United
14 States or will certify that it has been destroyed. If the assigned Defense Counsel is
15 relieved or substituted from the case, Defense Counsel will return the discovery to
16 the United States or certify that it has been destroyed.
17         4.    Defense Counsel shall store the discovery constituting the Protected
18 Information in a secure place and will use reasonable care to ensure that it is not
19 disclosed to third persons contrary to the Protective Order.
20         5.    Defense Counsel shall be responsible for advising his respective
21 defendant, employees, witnesses, and other members of the defense team of the
22 contents of this Protective Order.
23 //
24 //
25 //
26 //
27 //
28 //
   ORDER GRANTING UNOPPOSED MOTION FOR DISCOVERY
   PROTECTIVE ORDER # 2
      Case 1:20-cr-02035-SAB    ECF No. 30    filed 02/24/21   PageID.71 Page 3 of 3



 1       6.     This Protective Order shall also apply to any new Defense Counsel
 2 that may later become counsel of record in this case.
 3       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 4 and provide copies to counsel.
 5       DATED this 24th day of February 2021.
 6
 7
 8
 9
10
11
                                                  Stanley A. Bastian
                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION FOR DISCOVERY
     PROTECTIVE ORDER # 3
